DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, prior-art fails to disclose a semiconductor package comprising “a second redistribution portion disposed on an upper surface of the first semiconductor chip, the second redistribution portion including second redistribution layers electrically connected to the first redistribution layers, at least one second wiring insulating layer disposed between the second redistribution layers, and a third bonding layer; and a second semiconductor chip disposed on the second redistribution portion, the second semiconductor chip including a second body portion and a fourth bonding layer connected to the third bonding layer, wherein a lower surface of the first bonding insulating layer is bonded to an upper surface of the second bonding insulating layer, an upper surface of the first bonding insulating layer contacts the first body portion, and a lower surface of the second bonding insulating layer contacts the at least one second wiring insulating layer.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 15, prior-art fails to disclose a semiconductor package comprising “second semiconductor chips disposed side by side on the second redistribution portion, each including a second body portion and a fourth bonding layer connected to the third bonding layer; and a core via disposed between the first redistribution portion and the second redistribution portion and electrically connect the first redistribution layers and the second redistribution layers, wherein an upper surface of the first bonding insulating layer is coplanar with upper surfaces of the first metal pads, and a lower surface of the second bonding insulating layer is coplanar with lower surfaces of the second metal pads.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Yang et al., US 2019/0131277;
2. Yang et al., US11,252,157.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893